Exhibit 10.1

 

COMMERCIAL PAPER DEALER AGREEMENT

4(a)(2) PROGRAM

 

among

 

MOLSON COORS BREWING COMPANY,
as Issuer

 

THE GUARANTORS LISTED ON THE SIGNATURE PAGES HERETO

 

and

 

[                                                                                                  ],
as Dealer

 

Concerning Notes to be issued pursuant to an Issuing and Paying Agent Agreement
dated as of [                        ] between the Issuer and Bank of America,
National Association, as Issuing and Paying Agent

 

Dated as of [                          ]

 

--------------------------------------------------------------------------------


 

Commercial Paper Dealer Agreement

4(a)(2) Program

 

This agreement (the “Agreement”) sets forth the understandings among the Issuer,
the Guarantors and the Dealer, each named on the cover page hereof, in
connection with the issuance and sale by the Issuer of its short-term promissory
notes (the “Notes”) through the Dealer.

 

The Guarantors have each agreed to unconditionally and irrevocably to guarantee
payment in full of the principal of and interest (if any) on the Notes, pursuant
to guarantees, dated the date hereof, each in the form of Exhibit D hereto
(collectively, the “Guarantee”).

 

Certain terms used in this Agreement are defined in Section 6 hereof.

 

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1.                                      Offers, Sales and Resales of Notes.

 

1.1                               While (i) the Issuer has and shall have no
obligation to sell the Notes to the Dealer or to permit the Dealer to arrange
any sale of the Notes for the account of the Issuer, and (ii) the Dealer has and
shall have no obligation to purchase the Notes from the Issuer or to arrange any
sale of the Notes for the account of the Issuer, the parties hereto agree that
in any case where the Dealer purchases Notes from the Issuer, or arranges for
the sale of Notes by the Issuer, such Notes will be purchased or sold by the
Dealer in reliance on the representations, warranties, covenants and agreements
of the Issuer and the Guarantors contained herein or made pursuant hereto and on
the terms and conditions and in the manner provided herein.

 

1.2                               So long as this Agreement shall remain in
effect, and in addition to the limitations contained in Section 1.7 hereof,
neither the Issuer nor any of the Guarantors shall, without the consent of the
Dealer, offer, solicit or accept offers to purchase, or sell, any Notes except
(a) in transactions with one or more dealers which may from time to time after
the date hereof become dealers with respect to the Notes by executing with the
Issuer and the Guarantors one or more agreements which contain provisions
substantially identical to those contained in Section 1 of this Agreement, of
which the Issuer and the Guarantors hereby undertake to provide the Dealer
prompt notice or (b) in transactions with the other dealers listed on the
Addendum hereto, which are executing agreements with the Issuer and the
Guarantors which contain provisions substantially identical to Section 1 of this
Agreement contemporaneously herewith.  In no event shall the Issuer or any of
the Guarantors offer, solicit or accept offers to purchase, or sell, any Notes
directly on its own behalf in transactions with persons other than
broker-dealers as specifically permitted in this Section 1.2.

 

1.3                               The Notes shall be in a minimum denomination
of $250,000 or integral multiples of $1,000 in excess thereof, will bear such
interest rates, if interest bearing, or will be sold at such discount from their
face amounts, as shall be agreed upon by the Dealer and the Issuer, shall have a
maturity not exceeding 397 days from the date of issuance and may have such
terms as are specified in Exhibit C hereto or the Private Placement Memorandum. 
The Notes shall not contain any provision for extension, renewal or automatic
“rollover.”

 

--------------------------------------------------------------------------------


 

1.4                               The authentication and issuance of, and
payment for, the Notes shall be effected in accordance with the Issuing and
Paying Agent Agreement, and the Notes shall be either individual physical
certificates or book-entry notes evidenced by one or more Master Notes, in the
form or forms annexed to the Issuing and Paying Agent Agreement.

 

1.5                               If the Issuer and the Dealer shall agree on
the terms of the purchase of any Note by the Dealer or the sale of any Note
arranged by the Dealer (including, but not limited to, agreement with respect to
the date of issue, purchase price, principal amount, maturity and interest rate
or interest rate index and margin (in the case of interest-bearing Notes) or
discount thereof (in the case of Notes issued on a discount basis), and
appropriate compensation for the Dealer’s services hereunder) pursuant to this
Agreement, the Issuer shall cause such Note to be issued and delivered in
accordance with the terms of the Issuing and Paying Agent Agreement and payment
for such Note shall be made by the purchaser thereof, either directly or through
the Dealer, to the Issuing and Paying Agent, for the account of the Issuer. 
Except as otherwise agreed, in the event that the Dealer is acting as an agent
and a purchaser shall either fail to accept delivery of or make payment for a
Note on the date fixed for settlement, the Dealer shall promptly notify the
Issuer, and if the Dealer has theretofore paid the Issuer for the Note, the
Issuer will promptly return such funds to the Dealer against its return of the
Note to the Issuer, in the case of a certificated Note, and upon notice of such
failure in the case of a book-entry Note.  If such failure occurred for any
reason other than default by the Dealer, the Issuer and the Guarantors agree,
jointly and severally, to reimburse the Dealer on an equitable basis for the
Dealer’s loss of the use of such funds for the period such funds were credited
to the Issuer’s account.

 

1.6                               The Dealer, the Issuer and the Guarantors
hereby establish and agree to observe the following procedures in connection
with offers, sales and subsequent resales or other transfers of the Notes:

 

(a)                                 Offers and sales of the Notes by or through
the Dealer shall be made only to: (i) investors reasonably believed by the
Dealer to be Qualified Institutional Buyers, Institutional Accredited Investors
or Sophisticated Individual Accredited Investors and (ii) non-bank fiduciaries
or agents that will be purchasing Notes for one or more accounts, each of which
is reasonably believed by the Dealer to be an Institutional Accredited Investor
or Sophisticated Individual Accredited Investor.

 

(b)                                 Resales and other transfers of the Notes by
the holders thereof shall be made only in accordance with the restrictions in
the legend described in clause (e) below.

 

(c)                                  No general solicitation or general
advertising shall be used in connection with the offering of the Notes.  Without
limiting the generality of the foregoing, without the prior written approval of
the Dealer, neither the Issuer nor any of the Guarantors shall issue any press
release, make any other statement to any member of the press making reference to
the Notes, the offer or sale of the Notes or this Agreement or place or publish
any “tombstone” or other advertisement relating to the Notes or the offer or
sale thereof.  To the extent permitted by applicable securities laws, the Issuer
and each of the Guarantors shall (i) omit the name of the Dealer from any
publicly available filing by the Issuer or such Guarantor, as the case may be,
that makes reference to the Notes, the offer or sale of the Notes or this
Agreement, (ii) not include a copy of this Agreement in any

 

--------------------------------------------------------------------------------


 

such filing or as an exhibit thereto and (iii) redact the Dealer’s name and any
contact or other information that could identify the Dealer from any agreement
or other information included in such filing.

 

(d)                                 No sale of Notes to any one purchaser shall
be for less than $250,000 principal or face amount, and no Note shall be issued
in a smaller principal or face amount.  If the purchaser is a non-bank fiduciary
acting on behalf of others, each person for whom such purchaser is acting must
purchase at least $250,000 principal or face amount of Notes.

 

(e)                                  Offers and sales of the Notes by the Issuer
through the Dealer acting as agent for the Issuer shall be made in accordance
with Section 4(a)(2) of, and Rule 506 under, the Securities Act, and shall be
subject to the restrictions described in the legend appearing in Exhibit A
hereto.  A legend substantially to the effect of such Exhibit A shall appear as
part of the Private Placement Memorandum used in connection with offers and
sales of Notes hereunder, as well as on each individual certificate representing
a Note and each Master Note representing book-entry Notes offered and sold
pursuant to this Agreement.

 

(f)                                   The Dealer shall make available to each
purchaser of Notes for which it has acted as the dealer a copy of the
then-current Private Placement Memorandum unless such purchaser has previously
had made available to it a copy of the Private Placement Memorandum as then in
effect.  The Private Placement Memorandum shall expressly state that any person
to whom Notes are offered shall have an opportunity to ask questions of, and
receive information from, the Issuer and the Dealer and shall provide the names,
addresses and telephone numbers of the persons from whom information regarding
the Issuer and the Guarantors may be obtained.

 

(g)                                  The Issuer and the Guarantors, jointly and
severally, agree for the benefit of the Dealer and each of the holders and
prospective purchasers from time to time of the Notes that, if at any time the
Issuer or any of the Guarantors shall not be subject to Section 13 or 15(d) of
the Exchange Act, the Issuer and such Guarantor(s) will furnish, upon request
and at their expense, to the Dealer and to holders and prospective purchasers of
Notes information required by Rule 144A(d)(4)(i) in compliance with
Rule 144A(d).

 

(h)                                 In the event that any Note offered or to be
offered by the Dealer would be ineligible for resale under Rule 144A, the Issuer
shall immediately notify the Dealer (by telephone, confirmed in writing) of such
fact and shall promptly prepare and deliver to the Dealer an amendment or
supplement to the Private Placement Memorandum describing the Notes that are
ineligible, the reason for such ineligibility and any other relevant information
relating thereto.

 

(i)                                     The Issuer and the Guarantors represent
that neither the Issuer nor any of the Guarantors are currently issuing
commercial paper in the United States market in reliance upon the exemption
provided by Section 3(a)(3) of the Securities Act. The Issuer and the Guarantors
agree that, if the Issuer or any of the Guarantors shall issue commercial paper
after the date hereof in reliance upon such exemption (a) the proceeds from the
sale of the Notes will be segregated from the proceeds of the sale of any such

 

--------------------------------------------------------------------------------


 

commercial paper by being placed in a separate account; (b) the Issuer and the
Guarantors will institute appropriate corporate procedures to ensure that the
offers and sales of notes issued by the Issuer or any of the Guarantors, as the
case may be, pursuant to the Section 3(a)(3) exemption are not integrated with
offerings and sales of Notes hereunder; and (c) the Issuer and each applicable
Guarantor will comply with each of the requirements of Section 3(a)(3) of the
Securities Act in selling commercial paper or other short-term debt securities
other than the Notes in the United States.

 

1.7                               Each of the Issuer and the Guarantors hereby
represents and warrants to the Dealer, in connection with offers, sales and
resales of Notes, as follows:

 

(a)                                 The Issuer and the Guarantors hereby confirm
to the Dealer that (except as permitted by Section 1.6(i)) within the preceding
six months neither the Issuer nor any of the Guarantors nor any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof acting on
behalf of the Issuer or any of the Guarantors has offered or sold any Notes, or
any substantially similar security of the Issuer or any of the Guarantors
(including, without limitation, medium-term notes issued by the Issuer or any of
the Guarantors), to, or solicited offers to buy any such security from, any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof.  The Issuer and the Guarantors also agree that (except as permitted by
Section 1.6(i)), as long as the Notes are being offered for sale by the Dealer
and the other dealers referred to in Section 1.2 hereof as contemplated hereby
and until at least six months after the offer of Notes hereunder has been
terminated, neither the Issuer nor any of the Guarantors nor any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof (except
as contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer for sale to, or solicit offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof, it being understood that such agreement is made with a
view to bringing the offer and sale of the Notes within the exemption provided
by Section 4(a)(2) of the Securities Act and Rule 506 thereunder and shall
survive any termination of this Agreement.  Each of the Issuer and each of the
Guarantors hereby represents and warrants that it has not taken or omitted to
take, and will not take or omit to take, any action that would cause the
offering and sale of Notes hereunder to be integrated with any other offering of
securities, whether such offering is made by the Issuer or any of the Guarantors
or some other party or parties.

 

(b)                                 The Issuer represents and agrees that the
proceeds of the sale of the Notes are not currently contemplated to be used for
the purpose of buying, carrying or trading securities within the meaning of
Regulation T and the interpretations thereunder by the Board of Governors of the
Federal Reserve System.  In the event that the Issuer determines to use such
proceeds for the purpose of buying, carrying or trading securities, whether in
connection with an acquisition of another company or otherwise, the Issuer shall
give the Dealer at least five business days’ prior written notice to that
effect.  The Issuer shall also give the Dealer prompt notice of the actual date
that it commences to purchase securities with the proceeds of the Notes. 
Thereafter, in the event that the Dealer purchases Notes as principal and does
not resell such Notes on the day of such purchase, to the extent necessary to
comply with Regulation T and the interpretations thereunder, the Dealer will
sell such Notes either (i) only to offerees it reasonably believes to be
Qualified Institutional Buyers or to Qualified Institutional Buyers it

 

--------------------------------------------------------------------------------


 

reasonably believes are acting for other Qualified Institutional Buyers, in each
case in accordance with Rule 144A or (ii) in a manner which would not cause a
violation of Regulation T and the interpretations thereunder.

 

2.                                      Representations and Warranties of the
Issuer and the Guarantors.

 

Each of the Issuer and each Guarantor represents and warrants as to itself (and,
in the case of a Guarantor, each other Guarantor which is a subsidiary of such
first Guarantor) that:

 

2.1                               The Issuer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all the requisite power and authority to execute, deliver
and perform its obligations under the Notes, this Agreement and the Issuing and
Paying Agent Agreement.

 

2.2                               Each of the Guarantors is a corporation or
limited liability partnership duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
as applicable, and has all the requisite power and authority to execute, deliver
and perform its obligations under the Guarantee and this Agreement.

 

2.3                               This Agreement and the Issuing and Paying
Agent Agreement have been duly authorized, executed and delivered by the Issuer
and the Guarantors, as applicable, and constitute legal, valid and binding
obligations of the Issuer and Guarantors, as applicable, enforceable against the
Issuer and Guarantors, as applicable, in accordance with their terms subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

2.4                               The Notes have been duly authorized, and when
issued as provided in the Issuing and Paying Agent Agreement, will be duly and
validly issued and will constitute legal, valid and binding obligations of the
Issuer enforceable against the Issuer in accordance with their terms subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

2.5                               The Guarantee has been duly authorized,
executed and delivered by the Guarantors and constitute the legal, valid and
binding obligation of the Guarantors enforceable against the Guarantors in
accordance with its terms subject to applicable bankruptcy, insolvency, or
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

2.6                               The offer and sale of the Notes and the
Guarantee in the manner contemplated hereby do not require registration of the
Notes or the Guarantee under the Securities Act, pursuant to the exemption from
registration contained in Section 4(a)(2) thereof, and no indenture in respect
of the Notes or the Guarantee is required to be qualified under the Trust
Indenture Act of 1939, as amended.

 

--------------------------------------------------------------------------------


 

2.7                               The Notes and the Guarantee will rank at least
pari passu with all other unsecured and unsubordinated indebtedness of the
Issuer and the Guarantors, respectively.

 

2.8                               No consent or action of, or filing or
registration with, any governmental or public regulatory body or authority,
including the SEC, is required to authorize, or is otherwise required in
connection with the execution, delivery or performance of, this Agreement, the
Notes, the Guarantee or the Issuing and Paying Agent Agreement, except as may be
required by the securities or Blue Sky laws of the various states in connection
with the offer and sale of the Notes.

 

2.9                               Neither the execution and delivery of this
Agreement, the Guarantee, and the Issuing and Paying Agent Agreement, nor the
issuance of the Notes in accordance with the Issuing and Paying Agent Agreement,
nor the fulfillment of or compliance with the terms and provisions hereof or
thereof by the Issuer or the Guarantors, will (i) result in the creation or
imposition of any mortgage, lien, charge or encumbrance of any nature whatsoever
upon any of the properties or assets of the Issuer or any of the Guarantors, or
(ii) violate or result in a breach or a default under any of the terms of the
charter documents or by-laws of the Issuer or any of the Guarantors, any
contract or instrument to which the Issuer or any of the Guarantors is a party
or by which it or its property is bound, or any law or regulation, or any order,
writ, injunction or decree of any court or government instrumentality, to which
the Issuer or any of the Guarantors is subject or by which it or its property is
bound, which breach or default would reasonably be expected to have a material
adverse effect on the condition (financial or otherwise), operations or business
prospects of the Issuer or any of the Guarantors or the ability of the Issuer or
any of the Guarantors to perform its obligations under this Agreement, the
Notes, the Guarantee or the Issuing and Paying Agent Agreement.

 

2.10                        Except as disclosed in the Company Information,
there is no litigation or governmental proceeding pending, or to the knowledge
of the Issuer or the Guarantors threatened, against or affecting the Issuer or
any of the Guarantors or any of its subsidiaries which would reasonably be
expected to result in a material adverse change in the condition (financial or
otherwise), operations or business prospects of the Issuer or any of the
Guarantors or the ability of the Issuer or any of the Guarantors to perform its
obligations under this Agreement, the Notes, the Guarantee or the Issuing and
Paying Agent Agreement.

 

2.11                        Neither the Issuer nor any of the Guarantors is an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

2.12                        Neither the Private Placement Memorandum nor the
Company Information contains any untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

2.13                        Each (a) issuance of Notes by the Issuer hereunder
and (b) amendment or supplement of the Private Placement Memorandum shall be
deemed a representation and warranty by each of the Issuer and the Guarantors to
the Dealer, as of the date thereof, that, both before and after giving effect to
such issuance and after giving effect to such amendment or supplement, (i) the
representations and warranties given by the Issuer and the Guarantors set

 

--------------------------------------------------------------------------------


 

forth in this Section 2 remain true and correct on and as of such date as if
made on and as of such date, (ii) in the case of an issuance of Notes, the Notes
being issued on such date have been duly and validly issued and constitute
legal, valid and binding obligations of the Issuer, enforceable against the
Issuer in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and are guaranteed
pursuant to the Guarantee, (iii) in the case of an issuance of Notes, since the
date of the most recent Private Placement Memorandum, there has been no material
adverse change in the condition (financial or otherwise), operations or business
prospects of the Issuer or the Guarantors which has not been disclosed to the
Dealer in writing and (iv) neither the Issuer nor any of the Guarantors is in
default of any of its obligations hereunder, under the Notes, under the
Guarantee or under the Issuing and Paying Agent Agreement.

 

2.14                        To the extent that such Guarantor or any subsidiary
Guarantor is organized outside of the United States, under the laws of the
jurisdiction of its organization, neither such Guarantor or any such subsidiary
Guarantor nor any of its revenues, assets or properties has any right of
immunity from service of process or from the jurisdiction of competent courts of
the jurisdiction of its organization or the United States or the State of New
York in connection with any suit, action or proceeding, attachment prior to
judgment, attachment in aid of execution of a judgment or execution of a
judgment or from any other legal process with respect to its obligations under
this Agreement, the Issuing and Paying Agent Agreement or the Guarantee.

 

2.16                        To the extent that such Guarantor or any subsidiary
Guarantor is organized outside of the United States, the choice of New York law
to govern this Agreement, the Issuing and Paying Agent Agreement, the Guarantee
and the Notes is, under the laws of the jurisdiction of its organization, a
valid, effective and irrevocable choice of law, and the submission by such
Guarantor and any such subsidiary Guarantor in Section 7.3 of this Agreement to
the jurisdiction of the courts of the United States District Court and the State
of New York located in the Borough of Manhattan is valid and binding upon such
Guarantor and any such subsidiary Guarantor under the laws of the jurisdiction
of its organization.

 

2.17                        To the extent that such Guarantor or any subsidiary
Guarantor is organized outside of the United States, any final judgment rendered
by a competent court of the United States or the State of New York in an action
to enforce the obligations of such Guarantor or any such subsidiary Guarantor
under this Agreement, the Issuing and Paying Agent Agreement or the Guarantee is
capable of being enforced in the courts of the jurisdiction of its organization.

 

2.18                        To the extent that such Guarantor or any subsidiary
Guarantor is organized outside of the United States, as a condition to the
admissibility in evidence of this Agreement, the Issuing and Paying Agent
Agreement, the Guarantee or the Notes in the courts of the jurisdiction of its
organization, it is not necessary that this Agreement, the Issuing and Paying
Agent Agreement, the Guarantee or the Notes be filed or recorded with any court
or other authority.  All documentary evidence to be submitted to a court in the
jurisdiction of its organization must be in, or translated into, the language of
the jurisdiction of its organization and certified by a duly qualified official
translator in the jurisdiction of its organization.

 

2.19                        Each Guarantor will receive financial benefits by
the issuance of the Notes by the Issuer and such Guarantor’s issuance of the
Guarantee in respect of the Notes.

 

--------------------------------------------------------------------------------


 

3.                                      Covenants and Agreements of the Issuer
and each Guarantor.

 

Each of the Issuer and each Guarantor covenants and agrees as to itself (and, in
the case of a Guarantor, each other Guarantor which is a subsidiary of such
first Guarantor) that:

 

3.1                               The Issuer and each Guarantor will give the
Dealer prompt notice (but in any event prior to any subsequent issuance of Notes
hereunder) of any amendment to, modification of or waiver with respect to, the
Notes, the Guarantee or the Issuing and Paying Agent Agreement, including a
complete copy of any such amendment, modification or waiver.

 

3.2                               The Issuer and each Guarantor shall, whenever
there shall occur any change in the condition (financial or otherwise),
operations or business prospects of the Issuer or such Guarantor or any
development or occurrence in relation to the Issuer or such Guarantor that would
be material to holders of the Notes or potential holders of the Notes (including
any downgrading or receipt of any notice of intended or potential downgrading or
any review for potential change in the rating accorded any of the securities of
the Issuer or such Guarantor by any nationally recognized statistical rating
organization which has published a rating of the Notes), promptly, and in any
event prior to any subsequent issuance of Notes hereunder, notify the Dealer (by
telephone, confirmed in writing) of such change, development, or occurrence.

 

3.3                               The Issuer and each Guarantor shall from time
to time furnish to the Dealer such information as the Dealer may reasonably
request, including, without limitation, any press releases or material provided
by the Issuer or such Guarantor to any national securities exchange or rating
agency, regarding (i) the operations and financial condition of the Issuer or
such Guarantor, (ii) the due authorization and execution of the Notes and the
Guarantee, (iii) the Issuer’s ability to pay the Notes as they mature and
(iv) such Guarantor’s ability to fulfill its obligations under the Guarantee.

 

3.4                               The Issuer and each Guarantor will take all
such action as the Dealer may reasonably request to ensure that each offer and
each sale of the Notes will comply with any applicable state Blue Sky laws;
provided, however, that neither the Issuer nor such Guarantor shall be obligated
to file any general consent to service of process or to qualify as a foreign
corporation in any jurisdiction in which it is not so qualified or subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.

 

3.5                               Neither the Issuer nor any of the Guarantors
will be in default of any of their respective obligations hereunder, under the
Notes, under the Guarantee or under the Issuing and Paying Agent Agreement, at
any time that any of the Notes are outstanding.

 

3.6                               The Issuer shall not issue Notes hereunder
until the Dealer shall have received (a) opinions of counsel to the Issuer and
each of the U.S. Guarantors, addressed to the Dealer, satisfactory in form and
substance to the Dealer, (b) a copy of the executed Issuing and Paying Agent
Agreement as then in effect, (c) a copy of the executed Guarantee, (d) a copy of
resolutions adopted by the Boards of Directors of the Issuer and each of the
Guarantors, satisfactory in form and substance to the Dealer and certified by
the Secretary or similar officer of the Issuer or such Guarantor, as the case
may be, authorizing execution and delivery by the Issuer and such Guarantor of
this Agreement, the Issuing and Paying Agent Agreement, the

 

--------------------------------------------------------------------------------


 

Guarantee and the Notes and consummation by the Issuer and the such Guarantor of
the transactions contemplated hereby and thereby, (e) prior to the issuance of
any book-entry Notes represented by a Master Note, a copy of the executed Letter
of Representations among the Issuer, the Guarantors, the Issuing and Paying
Agent and DTC and of the executed Master Note, (f) prior to the issuance of any
Notes in physical form, a copy of such form (unless attached to this Agreement
or the Issuing and Paying Agent Agreement) and (g) such other certificates,
opinions, letters and documents as the Dealer shall have reasonably requested.

 

3.7                               The Issuer and the Guarantors, jointly and
severally, shall reimburse the Dealer for all of the Dealer’s out-of-pocket
expenses related to this Agreement, including expenses incurred in connection
with its preparation and negotiation, and the transactions contemplated hereby
(including, but not limited to, the printing and distribution of the Private
Placement Memorandum), and, if applicable, for up to $10,000, in the aggregate,
of the reasonable fees and out-of-pocket expenses of the dealers’ respective
counsels.

 

3.8                               Without limiting any obligation of the Issuer
pursuant to this Agreement to provide the Dealer with credit and financial
information, the Issuer and the Guarantors hereby acknowledge and agree that the
Dealer may share the Company Information and any other information or matters
relating to the Issuer, the Guarantors or the transactions contemplated hereby
with affiliates of the Dealer, including, but not limited to, Bank of America,
National Association and that such affiliates may likewise share information
relating to the Issuer, the Guarantors or such transactions with the Dealer.

 

4.                                      Disclosure.

 

4.1                               The Private Placement Memorandum and its
contents (other than the Dealer Information) shall be the sole responsibility of
the Issuer and the Guarantors.  The Private Placement Memorandum shall contain a
statement expressly offering an opportunity for each prospective purchaser to
ask questions of, and receive answers from, the Issuer and the Guarantors
concerning the offering of Notes and to obtain relevant additional information
which the Issuer or the Guarantor, as the case may be, possesses or can acquire
without unreasonable effort or expense.

 

4.2                               Each of the Issuer and each of the Guarantors
agrees to promptly furnish the Dealer the Company Information as it becomes
available.

 

4.3                               Each of the Issuer and each of the Guarantors
further agrees that:

 

(a)                                 The Issuer and each of the Guarantors shall
notify the Dealer promptly upon the occurrence of any event relating to or
affecting the Issuer or such Guarantor that would cause the Company Information
then in existence to include an untrue statement of a material fact or to omit
to state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they are made, not
misleading.

 

(b)                                 In the event that the Issuer or a Guarantor
gives the Dealer notice pursuant to Section 4.3(a) and the Dealer notifies the
Issuer or such Guarantor that it then has Notes it is holding in inventory, the
Issuer and such Guarantor shall promptly supplement

 

--------------------------------------------------------------------------------


 

or amend the Private Placement Memorandum so that the Private Placement
Memorandum, as amended or supplemented, shall not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and the Issuer and such Guarantor shall make such supplement or
amendment available to the Dealer.

 

(c)                                  In the event that (i) the Issuer or a
Guarantor gives the Dealer notice pursuant to Section 4.3(a), (ii) the Dealer
does not notify the Issuer or such Guarantor that it is then holding Notes in
inventory and (iii) the Issuer and such Guarantor choose not to promptly amend
or supplement the Private Placement Memorandum in the manner described in clause
(b) above, then all solicitations and sales of Notes shall be suspended until
such time as the Issuer and such Guarantor have so amended or supplemented the
Private Placement Memorandum, and made such amendment or supplement available to
the Dealer.

 

(d)                                 Without limiting the generality of
Section 4.3(a), the Issuer and the Guarantors shall review, amend and supplement
the Private Placement Memorandum on a periodic basis, but no less than at least
once annually, to incorporate current financial information of the Issuer and
the Guarantors to the extent necessary to ensure that the information provided
in the Private Placement Memorandum is accurate and complete in all material
respects.

 

5.                                      Indemnification and Contribution.

 

5.1                               The Issuer and the Guarantors, jointly and
severally, will indemnify and hold harmless the Dealer, each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer, any affiliate of the Dealer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Indemnitees”)
against any and all liabilities, penalties, suits, causes of action, losses,
damages, claims, costs and expenses (including, without limitation, reasonable
fees and disbursements of counsel) or judgments of whatever kind or nature (each
a “Claim”), imposed upon, incurred by or asserted against the Indemnitees
arising out of or based upon (i) any allegation that the Private Placement
Memorandum, the Company Information or any information provided by the Issuer or
any of the Guarantors to the Dealer included (as of any relevant time) or
includes an untrue statement of a material fact or omitted (as of any relevant
time) or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (ii) the breach by the Issuer or a Guarantor of any agreement,
covenant or representation made in or pursuant to this Agreement.  This
indemnification shall not apply to the extent that the Claim arises out of or is
based upon Dealer Information.

 

5.2                               Provisions relating to claims made for
indemnification under this Section 5 are set forth in Exhibit B to this
Agreement.

 

5.3                               In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in this
Section 5 is held to be unavailable or insufficient to hold harmless the
Indemnitees, although applicable in accordance with the terms of this Section 5,
the

 

--------------------------------------------------------------------------------

 


 

Issuer and the Guarantors, jointly and severally, shall contribute to the
aggregate costs incurred by the Dealer in connection with any Claim in the
proportion of the respective economic interests of the Issuer and the
Guarantors, on the one hand and the Dealer, on the other hand; provided,
however, that such contribution by the Issuer and the Guarantors shall be in an
aggregate amount such that the aggregate costs incurred by the Dealer do not
exceed the aggregate of the commissions and fees earned by the Dealer hereunder
with respect to the issue or issues of Notes to which such Claim relates.  The
respective economic interests shall be calculated by reference to the aggregate
proceeds to the Issuer of the Notes issued hereunder and the aggregate
commissions and fees earned by the Dealer hereunder.

 

6.                                      Definitions.

 

6.1                               “Claim” shall have the meaning set forth in
Section 5.1.

 

6.2                               “Company Information” at any given time shall
mean the Private Placement Memorandum together with, to the extent applicable,
(i) the Issuer’s and each Guarantor’s most recent report on Form 10-K filed with
the SEC and each report on Form 10-Q or 8-K filed by the Issuer or such
Guarantor with the SEC since the most recent Form 10-K, (ii) the Issuer’s and
each Guarantor’s most recent annual audited financial statements and each
interim financial statement or report prepared subsequent thereto, if not
included in item (i) above, (iii) the Issuer’s and each Guarantor’s and their
affiliates’ other publicly available recent reports, including, but not limited
to, any publicly available filings or reports provided to their respective
shareholders, (iv) any other information or disclosure prepared pursuant to
Section 4.3 hereof and (v) any information prepared or approved by the Issuer or
any of the Guarantors for dissemination to investors or potential investors in
the Notes.

 

6.3                               “Dealer Information” shall mean material
concerning the Dealer provided by the Dealer in writing expressly for inclusion
in the Private Placement Memorandum.

 

6.4                               “DTC” shall mean The Depository Trust Company.

 

6.5                               “Exchange Act” shall mean the U.S. Securities
Exchange Act of 1934, as amended.

 

6.6                               “Indemnitee” shall have the meaning set forth
in Section 5.1.

 

6.7                               “Institutional Accredited Investor” shall mean
an institutional investor that is an accredited investor within the meaning of
Rule 501 under the Securities Act and that has such knowledge and experience in
financial and business matters that it is capable of evaluating and bearing the
economic risk of an investment in the Notes, including, but not limited to, a
bank, as defined in Section 3(a)(2) of the Securities Act, or a savings and loan
association or other institution, as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity.

 

6.8                               “Issuing and Paying Agent Agreement” shall
mean the Issuing and Paying Agent Agreement described on the cover page of this
Agreement, as such agreement may be amended or supplemented from time to time.

 

--------------------------------------------------------------------------------


 

6.9                               “Issuing and Paying Agent” shall mean the
party designated as such on the cover page of this Agreement, as issuing and
paying agent under the Issuing and Paying Agent Agreement, or any successor
thereto in accordance with the Issuing and Paying Agent Agreement.

 

6.10                        “Master Note” shall mean a master note registered in
the name of DTC or its nominee.

 

6.11                        “Non-bank fiduciary or agent” shall mean a fiduciary
or agent other than (a) a bank, as defined in Section 3(a)(2) of the Securities
Act, or (b) a savings and loan association, as defined in Section 3(a)(5)(A) of
the Securities Act.

 

6.12                        “Private Placement Memorandum” shall mean offering
materials prepared in accordance with Section 4 (including materials referred to
therein or incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

6.13                        “Qualified Institutional Buyer” shall have the
meaning assigned to that term in Rule 144A under the Securities Act.

 

6.14                        “Rule 144A” shall mean Rule 144A under the
Securities Act.

 

6.15                        “SEC” shall mean the U.S. Securities and Exchange
Commission.

 

6.16                        “Securities Act” shall mean the U.S. Securities Act
of 1933, as amended.

 

6.17                        “Sophisticated Individual Accredited Investor” shall
mean an individual who (a) is an accredited investor within the meaning of
Regulation D under the Securities Act and (b) based on his or her pre-existing
relationship with the Dealer, is reasonably believed by the Dealer to be a
sophisticated investor (i) possessing such knowledge and experience (or
represented by a fiduciary or agent possessing such knowledge and experience) in
financial and business matters that he or she is capable of evaluating and
bearing the economic risk of an investment in the Notes and (ii) having not less
than $5 million in investments (as defined, for purposes of this section, in
Rule 2a51-1 under the Investment Company Act of 1940, as amended).

 

7.                                      General.

 

7.1                               Unless otherwise expressly provided herein,
all notices under this Agreement to parties hereto shall be in writing and shall
be effective when received at the address of the respective party set forth in
the Addendum to this Agreement.

 

7.2                               This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflict of laws provisions.

 

7.3                               Each of the Issuer and each of the Guarantors
agrees, as to itself, as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 Each of the Issuer and each of the
Guarantors agrees that any suit, action or proceeding brought by the Issuer or a
Guarantor against the Dealer in connection with or arising out of this Agreement
or the Notes or the offer and sale of the Notes shall be brought solely in the
United States federal courts located in the Borough of Manhattan or the courts
of the State of New York located in the Borough of Manhattan.  EACH OF THE
DEALER, THE ISSUER AND THE GUARANTORS WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(b)                                 Each of the Guarantors hereby irrevocably
accepts and submits to the non-exclusive jurisdiction of each of the aforesaid
courts in personam, generally and unconditionally, for itself and in respect of
its properties, assets and revenues, with respect to any suit, action or
proceeding in connection with or arising out of this Agreement, the Guarantee or
the Notes or the offer and sale of the Notes.

 

(c)                                  Each of the Guarantors hereby irrevocably
designates, appoints and empowers Molson Coors Brewing Company, with offices at
1225 17th Street, Suite 3200, Denver, Colorado 80202, Attention: Chief Legal
Officer, fax number: (303) 279-6565, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and its properties,
assets and revenues, service for any and all legal process, summons, notices and
documents which may be served in any such action, suit or proceeding brought in
the courts listed in Section 7.3(a) which may be made on such designee,
appointee and agent in accordance with legal procedures prescribed for such
courts, with respect to any suit, action or proceeding in connection with or
arising out of this Agreement, the Guarantee or the Notes or the offer and sale
of the Notes.  If for any reason such designee, appointee and agent hereunder
shall cease to be available to act as such, each of the Guarantors agree to
designate a new designee, appointee and agent in The City of New York on the
terms and for the purposes of this Section 7.3 satisfactory to the Dealer.  Each
of the Guarantors further hereby irrevocably consents and agrees to the service
of any and all legal process, summons, notices and documents out of any of the
aforesaid courts in any such action, suit or proceeding by serving a copy
thereof upon the agent for service of process referred to in this Section 7.3
(whether or not the appointment of such agent shall for any reason prove to be
ineffective or such agent shall accept or acknowledge such service) or by
mailing copies thereof by registered or certified airmail, postage prepaid, to
it at its address specified in or designated pursuant to this Agreement.  Each
of the Guarantors agrees that the failure of any such designee, appointee and
agent to give any notice of such service to it shall not impair or affect in any
way the validity of such service or any judgment rendered in any action or
proceeding based thereon.  Nothing herein shall in any way be deemed to limit
the ability of the holders of any Notes or the Dealer to serve any such legal
process, summons, notices and documents in any other manner permitted by
applicable law or to obtain jurisdiction over the undersigned or bring actions,
suits or proceedings against the undersigned in such other jurisdictions, and in
manner, as may be permitted by applicable law.  Each of the Guarantors hereby
irrevocably and unconditionally waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions, suits or
proceedings arising out of or in connection with this Agreement brought in the
courts listed in Section 7.3(a) and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

 

--------------------------------------------------------------------------------


 

(d)                                 To the extent that any of the Guarantors or
any of their respective properties, assets or revenues may have or may hereafter
become entitled to, or have attributed to it, any right of immunity, on the
grounds of sovereignty or otherwise, from any legal action, suit or proceeding
in connection with or arising out of this Agreement, the Guarantee, the Notes or
the offer and sale of the Notes, from the giving of any relief in any thereof,
from setoff or counterclaim, from the jurisdiction of any court, from service of
process, from attachment upon or prior to judgment, from attachment in aid of
execution of judgment, or from execution of judgment, or other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment,
in any jurisdiction in which proceeding may at any time be commenced, with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Agreement, the Issuing and Paying Agent Agreement
or the Guarantee, each of the Guarantors hereby irrevocably and unconditionally
waives, and agrees for the benefit of the Dealer and any holder from time to
time of the Notes not to plead or claim, any such immunity, and consent to such
relief and enforcement.

 

7.4                               This Agreement may be terminated, at any time,
by the Issuer, upon one business day’s prior notice to such effect to the
Dealer, or by the Dealer upon one business day’s prior notice to such effect to
the Issuer.  Any such termination, however, shall not affect the obligations of
the Issuer or any of the Guarantors under Sections 3.7, 5 and 7.3 hereof or the
respective representations, warranties, agreements, covenants, rights or
responsibilities of the parties made or arising prior to the termination of this
Agreement.

 

7.5                               This Agreement is not assignable by any party
hereto without the written consent of the other parties; provided, however, that
the Dealer may assign its rights and obligations under this Agreement to any
affiliate of the Dealer.

 

7.6                               This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

7.7                               This Agreement is for the exclusive benefit of
the parties hereto, and their respective permitted successors and assigns
hereunder, and shall not be deemed to give any legal or equitable right, remedy
or claim to any other person whatsoever; provided, however, that Sections
7.3(b) through (d) and Section 7.8 are hereby specifically and exclusively
acknowledged to also be for the benefit of the holders from time to time of the
Notes, as third-party beneficiaries.

 

7.8                               Each of the Issuer and each of the Guarantors
agrees that the Issuer and the Guarantors, jointly and severally, shall
indemnify and hold harmless the Dealer and each holder from time to time of
Notes against any loss incurred by the Dealer or such holder as a result of any
judgment or order being given or made for any amount due hereunder, under any
Note or under the Guarantee and such judgment or order being expressed and paid
in a currency (the “Judgment Currency”) other than United States dollars and as
a result of any variation as between (i) the rate of exchange at which the
United States dollar amount is converted into the Judgment Currency for the
purpose of such judgment or order, and (ii) the rate of exchange at which the
Dealer or such holder is able to purchase United States dollars with the amount
of Judgment Currency actually received by the Dealer or such holder.  The
foregoing indemnity shall

 

--------------------------------------------------------------------------------


 

constitute separate and independent obligations of the Issuer and the Guarantors
and shall continue in full force and effect notwithstanding any such judgment or
order as aforesaid.  The term “rate of exchange” shall include any premiums and
costs of exchange payable in connection with the purchase of, or conversion
into, the relevant currency

 

7.9                               Each of the Issuer and each of the Guarantors
acknowledges and agrees that (i) purchases and sales, or placements, of the
Notes pursuant to this Agreement, including the determination of any prices for
the Notes and Dealer compensation, are arm’s-length commercial transactions
between the Issuer and such Guarantor, on the one hand, and the Dealer, on the
other, (ii) in connection therewith and with the process leading to such
transactions, the Dealer is acting solely as a principal and not the agent
(except to the extent explicitly set forth herein) or fiduciary of the Issuer,
any of the Guarantors or any of their respective affiliates, (iii) the Dealer
has not assumed an advisory or fiduciary responsibility in favor of the Issuer,
any of the Guarantors or any of their respective affiliates with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether the Dealer has advised or is currently advising the Issuer, any of the
Guarantors or any of their respective affiliates on other matters) or any other
obligation to the Issuer, any of the Guarantors or any of their respective
affiliates except the obligations expressly set forth in this Agreement,
(iv) each of the Issuer and each of the Guarantors is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement, (v) the Dealer and its affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Issuer and the Guarantors and that the Dealer has no
obligation to disclose any of those interests by virtue of any advisory or
fiduciary relationship, (vi) the Dealer has not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated hereby,
and (vii) each of the Issuer and each of the Guarantors has consulted its own
legal and financial advisors to the extent it deemed appropriate.  Each of the
Issuer and each of the Guarantors agrees that it will not claim that the Dealer
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Issuer or such Guarantor in connection with such
transactions or the process leading thereto.  Any review by the Dealer of the
Issuer, any of the Guarantors, the transactions contemplated hereby or other
matters relating to such transactions shall be performed solely for the benefit
of the Dealer and shall not be on behalf of the Issuer or any of the
Guarantors.  This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Issuer, any of the Guarantors and the
Dealer (or any of them) with respect to the subject matter hereof.  Each of the
Issuer and each of the Guarantors hereby waives and releases, to the fullest
extent permitted by law, any claims it may have against the Dealer with respect
to any breach or alleged breach of fiduciary duty.

 

[Signatures Commence on the Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

 

MOLSON COORS BREWING COMPANY,

 

as Issuer

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Gavin Hattersley

 

 

Title:

Chief Financial Officer

 

 

 

 

 

MOLSON COORS HOLDCO, INC.,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael Rumley

 

 

Title:

Vice President — Treasurer

 

 

 

 

 

MOLSON COORS INTERNATIONAL LP,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael Rumley

 

 

Title:

Vice President, Global Treasurer

 

 

 

 

 

MOLSON COORS CAPITAL FINANCE ULC,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

MOLSON COORS INTERNATIONAL GENERAL, ULC,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

[Signature Page to Dealer Agreement]

 

--------------------------------------------------------------------------------


 

COORS INTERNATIONAL HOLDCO, ULC,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

MOLSON COORS CALLCO ULC,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michal Rumley

 

 

Title:

Treasurer

 

 

 

 

 

MOLSON CANADA 2005,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael Rumley

 

 

Title:

Treasurer

 

 

 

 

 

COORS BREWING COMPANY,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Michael Rumley

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

CBC HOLDCO LLC,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

E. Lee Reichert

 

 

Title:

Assistant Secretary

 

 

[Signature Page to Dealer Agreement]

 

--------------------------------------------------------------------------------


 

CBC HOLDCO 2 LLC,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

E. Lee Reichert

 

 

Title:

Assistant Secretary

 

 

 

 

 

MC HOLDING COMPANY LLC,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Samuel D. Walker

 

 

Title:

Chief Legal Officer and Secretary

 

 

 

 

 

NEWCO3, INC.,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Mark Saks

 

 

Title:

Treasurer

 

 

 

 

 

MOLSON COORS BREWING COMPANY (UK) LIMITED,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Lee Finney

 

 

Title:

Director

 

 

 

 

 

MOLSON COORS HOLDINGS LIMITED,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Simon Cox

 

 

Title:

Director

 

 

[Signature Page to Dealer Agreement]

 

--------------------------------------------------------------------------------


 

GOLDEN ACQUISITION,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

David Heede

 

 

Title:

Director

 

 

[Signature Page to Dealer Agreement]

 

--------------------------------------------------------------------------------


 

[                                                                                                  ],

 

as Dealer

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to Dealer Agreement]

 

--------------------------------------------------------------------------------

 


 

Addendum

 

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

1.                                      The other dealers referred to in clause
(b) of Section 1.2 of the Agreement are:

 

 

 

2.                                      The following changes are hereby made to
the Agreement:

 

(a)                                 Section 1.6(j) is hereby added to the
Agreement, as follows:

 

(j) The Issuer hereby agrees that, not later than 15 days after the first sale
of Notes as contemplated by this Agreement, it will file with the SEC a notice
on Form D in accordance with Rule 503 under the Securities Act and that it will
thereafter file such amendments to such notice as Rule 503 may require.

 

(b)                                 Section 2.4 of the Agreement is amended by
adding the words “and Regulation D thereunder” after the words
“Section 4(a)(2) thereof” on the third line of such Section.

 

(c)                                  Section 2.6 of the Agreement is amended by
replacing the phrase “No consent or action of” on the first line of such
Section with the phrase “Except as provided in Section 1.6(j) hereof, no consent
or action of”.

 

(d)                                 A new Section 6.18 is hereby added to the
Agreement, as follows:

 

6.18                        “Regulation D” shall mean Regulation D (Rules 501 et
seq.) under the Securities Act.

 

3.                                      The following Section 3.8 is hereby
added to the Agreement:

 

3.8                               Without limiting any obligation of the Issuer
pursuant to this Agreement to provide the Dealer with credit and financial
information, the Issuer hereby acknowledges and agrees that the Dealer may share
the Company Information and any other information or matters relating to the
Issuer or the transactions contemplated hereby with affiliates of the Dealer,
including, but not limited to, JPMorgan Chase Bank, N.A. and Bank of America,
National Association and that such affiliates may likewise share information
relating to the Issuer or such transactions with the Dealer.

 

4.                                      The addresses of the respective parties
for purposes of notices under Section 7.1 are as follows:

 

--------------------------------------------------------------------------------


 

For the Issuer:

 

Address:

Molson Coors Brewing Company

 

1225 17th Street, Suite 3200

 

Denver, Colorado 80202

Attention:

Chief Legal Officer

Fax number:

(303) 279-6565

 

For the Dealer:

 

Address:

 

Attention:

Telephone number:

Fax number:

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Legend for Private Placement Memorandum and Notes

 

THE NOTES AND THE GUARANTEE THEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO THE ISSUER, THE GUARANTORS, THE NOTES AND THE
GUARANTEE, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION
THEREOF AND (III) IT IS EITHER (A) AN INSTITUTIONAL INVESTOR OR SOPHISTICATED
INDIVIDUAL INVESTOR THAT IS (1) AN ACCREDITED INVESTOR WITHIN THE MEANING OF
RULE 501(a) UNDER THE ACT THAT, IN THE CASE OF AN INDIVIDUAL, POSSESSES SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT HE OR SHE IS
CAPABLE OF EVALUATING AND BEARING THE ECONOMIC RISK OF AN INVESTMENT IN THE
NOTES AND HAS NOT LESS THAN $5 MILLION IN INVESTMENTS (AN “INSTITUTIONAL
ACCREDITED INVESTOR” OR “SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR”,
RESPECTIVELY) AND (2) EITHER (i) PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) A
BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN
ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT)
ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR AGENT
(OTHER THAN SUCH A BANK, SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION)
PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN
INSTITUTIONAL ACCREDITED INVESTOR OR SOPHISTICATED INDIVIDUAL ACCREDITED
INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF
RULE 144A UNDER THE ACT THAT IS ACQUIRING NOTES FOR ITS OWN ACCOUNT OR FOR ONE
OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS A QIB; AND THE PURCHASER
ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM
THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED BY RULE 144A. BY
ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE
THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO THE ISSUER OR TO A PERSON
DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT FOR THE NOTES (EACH, A “PLACEMENT
AGENT”), NEITHER OF WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE,
(2) THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR,
SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A
TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS
OF $250,000.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Further Provisions Relating to Indemnification

 

(a)                                 The Issuer and the Guarantors, jointly and
severally, agree to reimburse each Indemnitee for all expenses (including
reasonable fees and disbursements of external counsel) as they are incurred by
it in connection with investigating or defending any loss, claim, damage,
liability or action in respect of which indemnification may be sought under
Section 5 of the Agreement (whether or not it is a party to any such
proceedings).

 

(b)                                 Promptly after receipt by an Indemnitee of
notice of the existence of a Claim, such Indemnitee will, if a claim in respect
thereof is to be made against the Issuer or the Guarantors, notify the Issuer
and the Guarantors in writing of the existence thereof; provided that (i) the
omission to so notify the Issuer or any of the Guarantors will not relieve it
from any liability which it may have hereunder unless and except to the extent
it did not otherwise learn of such Claim and such failure results in the
forfeiture by the Issuer or the Guarantors of substantial rights and defenses,
and (ii) the omission to so notify the Issuer or any of the Guarantors will not
relieve it from liability which it may have to an Indemnitee otherwise than on
account of this indemnity agreement.  In case any such Claim is made against any
Indemnitee and it notifies the Issuer or any of the Guarantors of the existence
thereof, the Issuer and the Guarantors will be entitled to participate therein,
and to the extent that it may elect by written notice delivered to the
Indemnitee, to assume the defense thereof, with counsel reasonably satisfactory
to such Indemnitee; provided that if the defendants in any such Claim include
both the Indemnitee and either the Issuer or any of the Guarantors, or both, and
the Indemnitee shall have concluded that there may be legal defenses available
to it which are different from or additional to those available to the Issuer or
any of the Guarantors, neither the Issuer nor the Guarantors shall have the
right to direct the defense of such Claim on behalf of such Indemnitee, and the
Indemnitee shall have the right to select separate counsel to assert such legal
defenses on behalf of such Indemnitee.  Upon receipt of notice from the Issuer
to such Indemnitee of the election of the Issuer and the Guarantors to assume
the defense of such Claim and approval by the Indemnitee of counsel, the Issuer
and the Guarantors will not be liable to such Indemnitee for expenses incurred
thereafter by the Indemnitee in connection with the defense thereof (other than
reasonable costs of investigation) unless (i) the Indemnitee shall have employed
separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the next preceding sentence (it being understood,
however, that neither the Issuer nor the Guarantors shall be liable for the
expenses of more than one separate counsel (in addition to any local counsel in
the jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer and the
Guarantors shall not have employed counsel reasonably satisfactory to the
Indemnitee to represent the Indemnitee within a reasonable time after notice of
existence of the Claim or (iii) the Issuer or the Guarantors has authorized in
writing the employment of counsel for the Indemnitee.  The indemnity,
reimbursement and contribution obligations of the Issuer and the Guarantors
hereunder shall be in addition to any other liability the Issuer or any of the
Guarantors may otherwise have to an Indemnitee and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Issuer, the Guarantors and any Indemnitee.  Each of the
Issuer and each of the Guarantors agrees that without the Dealer’s prior written
consent, it will not settle, compromise or consent to the entry of any judgment
in any Claim in respect of which indemnification may be sought under the
indemnification provision of the Agreement (whether or not the Dealer or any
other Indemnitee is an actual or potential party to such Claim), unless such
settlement, compromise or consent (i) 

 

--------------------------------------------------------------------------------


 

includes an unconditional release of each Indemnitee from all liability arising
out of such Claim and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act, by or on behalf of any Indemnitee.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Statement of Terms for Interest-Bearing Commercial Paper Notes of
Molson Coors Brewing Company

 

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC PRICING SUPPLEMENT (THE “SUPPLEMENT”) (IF ANY) SENT TO EACH
PURCHASER AT THE TIME OF THE TRANSACTION.

 

1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more master notes issued in the name of The
Depository Trust Company (“DTC”) or its nominee (each, a “Master Note”) which
include the terms and provisions for the Issuer’s Interest-Bearing Commercial
Paper Notes that are set forth in this Statement of Terms, since this Statement
of Terms constitutes an integral part of the Underlying Records as defined and
referred to in each Master Note.

 

(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

 

2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

 

(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below);
(ii) the date on which such Note will be issued (the “Issue Date”); (iii) the
Stated Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note,
the rate per annum at which such Note will bear interest, if any, and the
Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate,
the Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

 

(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.

 

--------------------------------------------------------------------------------


 

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

 

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.

 

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

 

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

 

--------------------------------------------------------------------------------


 

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.

 

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

 

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

 

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

 

All times referred to herein reflect New York City time, unless otherwise
specified.

 

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

 

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655%

 

--------------------------------------------------------------------------------


 

(or .0987655). All dollar amounts used in or resulting from any calculation on
Floating Rate Notes will be rounded, in the case of U.S. dollars, to the nearest
cent or, in the case of a foreign currency, to the nearest unit (with one-half
cent or unit being rounded upwards).

 

CD Rate Notes

 

“CD Rate” means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
H.15(519), Selected Interest Rates” or any successor publication of the FRB
(“H.15(519)”) under the heading “CDs (Secondary Market)”.

 

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases/h15/Update, or any successor
site or publication or other recognized electronic source used for the purpose
of displaying the applicable rate (“H.15 Daily Update”) under the caption “CDs
(Secondary Market)”.

 

If such rate is not published in either H.15(519) or H.15 Daily Update by
3:00 p.m. on the Calculation Date, the Calculation Agent will determine the CD
Rate to be the arithmetic mean of the secondary market offered rates as of
10:00 a.m. on such Interest Determination Date of three leading nonbank dealers
in negotiable U.S. dollar certificates of deposit in New York City selected by
the Calculation Agent for negotiable U.S. dollar certificates of deposit of
major United States money center banks of the highest credit standing in the
market for negotiable certificates of deposit with a remaining maturity closest
to the Index Maturity in the denomination of $5,000,000.

 

If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.

 

Commercial Paper Rate Notes

 

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.

 

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.

 

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

 

--------------------------------------------------------------------------------


 

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

 

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

 

 

D x 360

 

Money Market Yield =

                    

 x 100

 

360 - (D x M)

 

 

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

 

Federal Funds Rate Notes

 

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Reuters Screen FEDFUNDS1 Page under the heading
“EFFECT” (or any successor service) (or any other page as may replace the
specified page on that service) (“Reuters Page FEDFUNDS1”).

 

If the above rate does not appear on Reuters Page FEDFUNDS1 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.

 

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to
9:00 a.m. on such Interest Determination Date.

 

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

 

LIBOR Notes

 

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.

 

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single

 

--------------------------------------------------------------------------------


 

transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.

 

“Designated LIBOR Page” means the display on the Reuters 3000 Xtra Service, or
any successor service, on the “LIBOR01” page or “LIBOR02” page or any
replacement page or pages on which London interbank offered rates of major banks
for U.S. dollars are displayed.

 

Prime Rate Notes

 

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

 

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

 

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME 1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.

 

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

 

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

 

“Reuters Screen US PRIME 1 Page” means the display designated on the Reuters
3000 Xtra Service, or any successor service, on the US PRIME 1 page, or any
replacement page or pages on which prime rates or base lending rates of major
U.S. banks are displayed.

 

--------------------------------------------------------------------------------

 


 

Treasury Rate Notes

 

“Treasury Rate” means:

 

(1)                                 the rate from the auction held on the
Interest Determination Date (the “Auction”) of direct obligations of the United
States (“Treasury Bills”) having the Index Maturity specified in the Supplement
under the caption “INVESTMENT RATE” on the display on Reuters Screen USAUCTION10
or USAUCTION11 page (or any other page as may replace that page on that service
or a successor service), or

 

(2)                                 if the rate referred to in clause (1) is not
so published by 3:00 p.m. on the related Calculation Date, the Bond Equivalent
Yield (as defined below) of the rate for the applicable Treasury Bills as
published in H.15 Daily Update, under the caption “U.S. Government
Securities/Treasury Bills/Auction High”, or

 

(3)                                 if the rate referred to in clause (2) is not
so published by 3:00 p.m. on the related Calculation Date, the Bond Equivalent
Yield of the auction rate of the applicable Treasury Bills as announced by the
United States Department of the Treasury, or

 

(4)                                 if the rate referred to in clause (3) is not
so announced by the United States Department of the Treasury, or if the Auction
is not held, the Bond Equivalent Yield of the rate on the particular Interest
Determination Date of the applicable Treasury Bills as published in H.15(519)
under the caption “U.S. Government Securities/Treasury Bills/Secondary Market”,
or

 

(5)                                 if the rate referred to in clause (4) not so
published by 3:00 p.m. on the related Calculation Date, the rate on the
particular Interest Determination Date of the applicable Treasury Bills as
published in H.15 Daily Update, under the caption “U.S. Government
Securities/Treasury Bills/Secondary Market”, or

 

(6)                                 if the rate referred to in clause (5) is not
so published by 3:00 p.m. on the related Calculation Date, the rate on the
particular Interest Determination Date calculated by the Calculation Agent as
the Bond Equivalent Yield of the arithmetic mean of the secondary market bid
rates, as of approximately 3:30 p.m. on that Interest Determination Date, of
three primary United States government securities dealers selected by the
Calculation Agent, for the issue of Treasury Bills with a remaining maturity
closest to the Index Maturity specified in the Supplement, or

 

(7)                                 if the dealers so selected by the
Calculation Agent are not quoting as mentioned in clause (6), the Treasury Rate
in effect on the particular Interest Determination Date.

 

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

 

D x N

 

Bond Equivalent Yield =

                    

 x 100

 

360 - (D x M)

 

 

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

 

--------------------------------------------------------------------------------


 

3. Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

 

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof);
(ii) the Issuer or the Guarantors makes any compromise arrangement with its
creditors generally including the entering into any form of moratorium with its
creditors generally; (iii) a court having jurisdiction shall enter a decree or
order for relief in respect of the Issuer or any Guarantor in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or there shall be appointed a receiver, administrator,
liquidator, custodian, trustee or sequestrator (or similar officer) with respect
to the whole or substantially the whole of the assets of the Issuer or any
Guarantor and any such decree, order or appointment is not removed, discharged
or withdrawn within 60 days thereafter; or (iv) the Issuer or any Guarantor
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment of or taking possession by a receiver, administrator, liquidator,
assignee, custodian, trustee or sequestrator (or similar official), with respect
to the whole or substantially the whole of the assets of the Issuer or the
Guarantors or make any general assignment for the benefit of creditors. Upon the
occurrence of an Event of Default, the principal of each obligation evidenced by
such Note (together with interest accrued and unpaid thereon) shall become,
without any notice or demand, immediately due and payable.

 

5. Obligation Absolute. No provision of the Issuing and Paying Agent Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

 

6. Supplement. Any term contained in the Supplement shall supersede any
conflicting term contained herein.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Guarantee

 

GUARANTEE

 

GUARANTEE, dated as of March     , 2013 of                           , a
corporation organized under the laws of                        (the
“Guarantor”).

 

The Guarantor, for value received, hereby agrees as follows for the benefit of
the holders (the “Holders”) from time to time of the Notes hereinafter
described:

 

1.                                   The Guarantor irrevocably guarantees
payment in full, as and when the same becomes due and payable, of the principal
of and interest, if any, on the notes (the “Notes”)  issued by Molson Coors
Brewing Company, a Delaware corporation (the “Issuer”), from time to time
pursuant to the Issuing and Paying Agent Agreement, dated as of March     ,
2013, as the same may be amended, supplemented or modified from time to time,
between the Issuer, Bank of America, National Association (the “Agent”), and the
guarantors from time to time party thereto (the “IPA Agreement”).

 

2.                                   The Guarantor’s obligations under this
Guarantee shall be unconditional, irrespective of the validity or enforceability
of any provision of the IPA Agreement or the Notes.

 

3.                                   The Guarantor hereby unconditionally and
irrevocably guarantees, jointly and severally, to each Holder, to the Agent and
its successors and assigns: (a) the full and punctual payment of all of the
principal of, and any premium and interest on, the Notes when due, whether at
maturity, by acceleration, by redemption or otherwise, and all other monetary
obligations of the Issuer under the IPA Agreement and the Notes; and (b) the
full and punctual performance within applicable grace periods of all other
obligations of the Issuer under the IPA Agreement with respect to the Notes (all
the foregoing being hereinafter collectively called the “Guaranteed
Obligations”).  The Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice or further assent
from the Guarantor and that the Guarantor will remain bound under this Guarantee
notwithstanding any extension or renewal of any Guaranteed Obligation.

 

4.                                   In the event of a default in payment of
principal of or interest on any Notes, the holders of such Notes, may institute
legal proceedings directly against the Guarantor to enforce this Guarantee
without first proceeding against the Issuer.

 

5.                                   This Guarantee is a guaranty of the due and
punctual payment (and not merely of collection) of the principal of and
interest, if any, on the Notes by the Guarantor and shall remain in full force
and effect until all amounts have been validly, finally and irrevocably

 

--------------------------------------------------------------------------------


 

paid in full, and shall not be affected in any way by any circumstance or
condition whatsoever, including without limitation (a) the absence of any action
to obtain such amounts from the Issuer, (b) any variation, extension, waiver,
compromise or release of any or all of the obligations of the Issuer under the
IPA Agreement or the Notes or of any collateral security therefore or (c) any
change in the existence or structure of, or the bankruptcy or insolvency of, the
Issuer or by any other circumstance (other than by complete, irrevocable
payment) that might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety. The Guarantor waives all requirements as to
diligence, presentment, demand for payment, protest and notice of any kind with
respect to the IPA Agreement and the Notes.

 

6.                                   The obligations of each applicable
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense of setoff, counterclaim, recoupment or termination whatsoever or by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of the Guarantor shall not be discharged or impaired or otherwise
affected by the failure of any Holder or the Agent to assert any claim or demand
or to enforce any remedy under the IPA Agreement, the Notes or any other
agreement, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of the Guarantor or would
otherwise operate as a discharge of the Guarantor as a matter of law or equity.

 

7.                                   The Guarantor further agrees that its
Guaranteed Obligations herein shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of principal
of, or premium or interest on, any Guaranteed Obligation is rescinded or must
otherwise be restored by any Holder or the Agent upon the bankruptcy or
reorganization of the Issuer or otherwise.

 

8.                                   In furtherance of the foregoing and not in
limitation of any other right which any Holder or the Agent has at law or in
equity against the Guarantor by virtue hereof, upon the failure of the Issuer to
pay the principal of, or premium or interest on, any Guaranteed Obligation when
and as the same shall become due, whether at maturity, by acceleration, by
redemption or otherwise, or to perform or comply with any other Guaranteed
Obligation, the Guarantor hereby promises to and shall, upon receipt of written
demand by the Agent, forthwith pay, or cause to be paid, in cash, to the Holders
or the Agent an amount equal to the sum of: (1) the unpaid amount of such
Guaranteed Obligations; (2) accrued and unpaid interest on such Guaranteed
Obligations (but only to the extent not prohibited by law); and (3) all other
monetary Guaranteed Obligations of the Issuer to the Holders and the Agent.

 

--------------------------------------------------------------------------------


 

9.                                   The Guarantor agrees that, as between it,
on the one hand, and the Holders and the Agent, on the other hand: (x) the
maturity of the Guaranteed Obligations may be accelerated for the purposes of
the Guarantor’s Guarantee herein, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the Guaranteed
Obligations; and (y) in the event of any declaration of acceleration of such
Obligations, such Guaranteed Obligations (whether or not due and payable) shall
forthwith become due and payable by the Guarantor.

 

10.                            Any term or provision of the IPA Agreement to the
contrary notwithstanding, the maximum aggregate amount of the Guaranteed
Obligations by the Guarantor shall not exceed the maximum amount that can be
hereby guaranteed without rendering the Guarantee, as it relates to the
Guarantor, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer or similar laws affecting the rights of creditors generally.

 

11.                            Neither a failure nor a delay on the part of the
Agent or the Holders in exercising any right, power or privilege shall operate
as a waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise of any right, power or privilege.  The rights,
remedies and benefits of the Agent and the Holders herein expressly specified
are cumulative and not exclusive of any other rights, remedies or benefits which
they may have under the IPA Agreement or the Notes at law, in equity, by statute
or otherwise.

 

12.                            Any waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice to or
demand on the Guarantor in any case shall entitle the Guarantor to any other or
further notice or demand in the same, similar or other circumstances.

 

13.                            Upon: (i) the sale or other disposition
(including by way of consolidation, amalgamation or merger), in one transaction
or a series of related transactions, of a majority of the total voting power of
the capital stock or other interests of the Guarantor (other than to the Issuer
or any of its subsidiaries); or (ii) the sale or other disposition of all or
substantially all the assets of the Guarantor (other than to the Issuer or any
of its subsidiaries); or (iii) if at any time when no default or event of
default has occurred and is continuing with respect to the Notes so guaranteed,
the Guarantor no longer guarantees (or which Guarantee is being simultaneously
released or will be immediately released after the release of the Guarantor) the
indebtedness for borrowed money of the Issuer under the Issuer’s then-existing
primary credit facility, the Guarantor shall automatically be deemed released
from all obligations under this Guarantee without any further action required on
the part of the Agent or any Holder. At the request of the Guarantor, the Agent
shall execute and deliver an appropriate instrument delivered to it by the
Guarantor and reasonably acceptable to the Agent, evidencing such release.

 

--------------------------------------------------------------------------------


 

14.                            The Guarantor that makes a payment under its
Guarantee shall be entitled upon payment in full of all Guaranteed Obligations
with respect to such series to a contribution from each other guarantor so
providing a Guarantee with respect to the Notes in an amount equal to such other
guarantor’s pro rata portion of such payment based on the respective net assets
of all the guarantors so providing a guarantee with respect to such series of
the Notes at the time of such payment determined in accordance with GAAP;
provided that the operation of this Section 14 shall not limit in any manner the
obligations of the Guarantor hereunder in respect of the Notes or the IPA
Agreement.

 

15.                            This Guarantee shall be governed by and construed
in accordance with the laws of the State of New York.

 

16.                            The Guarantor hereby irrevocably:

 

(a)      accepts and submits to the non-exclusive jurisdiction of the United
States federal courts located in the Borough of Manhattan and the courts of the
State of New York located in the Borough of Manhattan.

 

(b)      designates, appoints and empowers Molson Coors Brewing Company, with
offices at 1225 17th Street, Suite 3200, Denver, Colorado 80202, Attention:
Chief Legal Officer, fax number: (303) 279-6565, as its designee, appointee and
agent to receive, accept and acknowledge for and on its behalf, and its
properties, assets and revenues, service for any and all legal process, summons,
notices and documents which may be served in any such action, suit or proceeding
brought in the courts listed in Section 7(a) which may be made on such designee,
appointee and agent in accordance with legal procedures prescribed for such
courts, with respect to any suit, action or proceeding in connection with or
arising out of this Guarantee. If for any reason such designee, appointee and
agent hereunder shall cease to be available to act as such, the Guarantor agrees
to designate a new designee, appointee and agent in the City of New York on the
terms and for the purposes of this Section 7 satisfactory to the Dealer. The
Guarantor further hereby irrevocably consents and agrees to the service of any
and all legal process, summons, notices and documents out of any of the
aforesaid courts in any such action, suit or proceeding by serving a copy
thereof upon the agent for service of process referred to in this Section 7
(whether or not the appointment of such agent shall for any reason prove to be
ineffective or such agent shall accept or acknowledge such service) or by
mailing copies thereof by registered or certified airmail, postage prepaid, to
it at its address specified in or designated pursuant to this Guarantee. The
Guarantor agrees that the failure of any such designee, appointee and agent to
give any notice of such service to it shall not impair or affect in any way the
validity of such service or any judgment rendered in any action or proceeding
based thereon. Nothing herein shall in any way be deemed to limit the ability of
the holders of any Notes to serve any such legal process, summons, notices and
documents in any other manner permitted by applicable law or to obtain
jurisdiction over the undersigned or bring actions, suits or proceedings against
the undersigned in such other jurisdictions, and in such other manner, as may be
permitted by applicable law. The Guarantor hereby irrevocably and
unconditionally waives any objection which it may now or hereafter have to the

 

--------------------------------------------------------------------------------


 

laying of venue of any of the aforesaid actions, suits or proceedings arising
out of or in connection with the IPA Agreement brought in the courts listed in
Section 7(a) and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

 

17.                            To the extent that the Guarantor or any of its
properties, assets or revenues may have or may hereafter become entitled to, or
have attributed to it, any right of immunity, on the grounds of sovereignty or
otherwise, from any legal action, suit or proceeding in connection with or
arising out of this Guarantee, from the giving of any relief in any thereof,
from setoff or counterclaim, from the jurisdiction of any court, from service of
process, from attachment upon or prior to judgment, from attachment in aid of
execution of judgment, or from execution of judgment, or other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment,
in any jurisdiction in which proceeding may at any time be commenced, with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Guarantee, the Guarantor hereby irrevocably and
unconditionally waives, and agrees for the benefit of the Dealer and any holder
from time to time of the Notes not to plead or claim, any such immunity, and
consents to such relief and enforcement.

 

18.                            The Guarantor agrees to indemnify each holder
from time to time of Notes against any loss incurred by such holder as a result
of any judgment or order being given or made for any amount due hereunder or
thereunder and such judgment or order being expressed and paid in a currency
(the “Judgment Currency”) other than United States dollars and as a result of
any variation as between (i) the rate of exchange at which the United States
dollar amount is converted into the Judgment Currency for the purpose of such
judgment or order, and (ii) the rate of exchange at which such holder is able to
purchase United States dollars with the amount of Judgment Currency actually
received by the Dealer. The foregoing indemnity shall constitute a separate and
independent obligation of the Guarantor and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion into, the relevant currency.

 

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
as of the day and year first above written.

 

 

 

[Name of Guarantor]

 

By:

 

Title:

 

--------------------------------------------------------------------------------

 